Title: To James Madison from John Taylor, 11 May 1793
From: Taylor, John
To: Madison, James


Dr. SirCaroline May 11. 1793
By Colo. Monroe an opportunity occuring, I take it to inform you, that I have not been idle since my return. Upon reflection, it seemed to me, that at the next Session of Congress, and at its very commencement, a direct, firm and resolute attack should be made upon the bank law. The news papers are improper channels through which to make a considerable impression on the public mind, because they are a species of ephemeræ, and because the printers are not orthodox in general as to politicks. Hence a pamphlet appeared most advisable, and I have written, in length sufficient for a pamphlet. If its merit is counted by its pages, it is not deficient, but whether it possesses any other species of worth, myself, you know cannot judge. So soon then as I could transcribe it, I purposed to forward it to you, that a determination might be had whether it ought to be commited to the flames or the press. Having no motive but the public good, there is not that kind of paternal sensibility about me, which sometimes attaches us even to deformity. Therefore when you see the work, freely correct, censure or condemn, without supposing it possible that the burning a few sheets of paper will affect me.
Could you not spare time to see us in this neighbourhood. Mr: Pendleton was but two days ago expressing his wish, with anxiety, that your father, old Mr: Taylor and yourself would come and take pot luck with us this spring?
But this work. If it is worth any thing, I have shot my bolt, and therefore I may now justly, and beneficially give place to some other person, who is full charged. If it is worth nothing, then it proves that I ought to make room for another, who may do some good, in the good cause. Either way, the public will be served by my withdrawing from its service.
Hawkins was here a day or two, with Macon and Giles. He appeared to strive to arrange himself right. A gentleman who knew him better than I do, informed me, that the most likely thing to fix him, would be a letter from you. Some thing in a kind of friendly stile. And having three or four pointed sentences against the bank law, and expressing a necessity for its repeal. His situation in his state is a little awkward, & he will probably strive to put it to rights. To help him along, he would shew your letter, and if you made a Carthago est deleta business of the bank Law, he would get so far inlisted in the idea, among his own countrymen, that he could not retract. When your letter was seen, the reader would take up the idea, and gore Hawkins upon the subject. I cannot say more here, and perhaps I ought to apologise for having said so much on such a subject. I am Sir Yr: mo: obt: Sert.
John Taylor
